Case 1:15-cr-00201-JMS-TAB Document 674 Filed 03/10/21 Page 1 of 2 PageID #: 3291



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

    UNITED STATES OF AMERICA,                        )
                                                     )
                                Plaintiff,           )
                                                     )
                        v.                           )      Cause No. 1:15-cr-00201-JMS-TAB
                                                     )
    BERONTA SMITH (12),                              )
                                                     )
                                Defendant.           )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

         Having reviewed Magistrate Judge Debra McVicker Lynch’s Report and Recommendation

  dkt [673] recommending that Beronta Smith’s supervised release be revoked, pursuant to Title 18

  U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

  and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

  Lynch’s Report and Recommendation dkt [673]. The Court finds that Mr. Smith committed

  Violation Numbers 1, 3, 5 & 6 as alleged by the U.S. Probation Office in its Petition for Warrant

  or Summons for Offender under Supervision dkt [646]. Government's motion to withdraw the

  remaining violations 2 & 4 granted. Defendant is ordered to pay $200 within forty-eight hours of

  his hearing. The remaining balance owed is to be paid within fourteen (14) days of his hearing.

  The Court now orders that the defendant's supervised release is therefore REVOKED, and Mr.

  Smith is sentenced to Time Served with no supervised release to follow.




         Date: 3/10/2021
Case 1:15-cr-00201-JMS-TAB Document 674 Filed 03/10/21 Page 2 of 2 PageID #: 3292



  Distribution:

   All ECF-registered counsel of record via email generated by the court’s ECF system

   United States Probation Office, United States Marshal
